UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7492



JIBRIL LUQMAN IBRAHIM,

                                            Plaintiff - Appellant,

          versus

THE DISTRICT OF COLUMBIA; BOARD OF TRUSTEES OF
THE UNIVERSITY OF THE DISTRICT OF COLUMBIA,

                                           Defendants - Appellees.



                            No. 95-7493



JIBRIL LUQMAN IBRAHIM,

                                            Plaintiff - Appellant,

          versus

ROBERT CEFAIL & ASSOCIATES; THE DISTRICT OF
COLUMBIA; SHARON PRATT KELLY, Mayor; BERNARD
BRAXTON,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-1170-CV-2, CA-94-1040-CV-2)
Submitted:   January 18, 1996          Decided:   February 5, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Jibril Luqman Ibrahim, Appellant Pro Se. Garland Pinkston, Jr.,
OFFICE OF THE ATTORNEY GENERAL, Washington, D.C.; Cary D. Pollak,
Judith K. Rayner, Eleanor Louise Rhodes Phillips, Martin L.
Grossman, OFFICE OF CORPORATION COUNSEL, Washington, D.C.; Robin C.
Alexander, UNIVERSITY OF THE DISTRICT OF COLUMBIA, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's transfer of his claims

to the District Court for the District of Columbia pursuant to 28

U.S.C. § 1404(a) (1988). Because the order is not immediately
appealable, we dismiss this appeal for lack of jurisdiction. See
Ellicott Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th

Cir. 1974).* We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                        DISMISSED




     *
       Accordingly, we also deny Appellant's motion for summary
disposition or reversal in No. 95-7493.

                                3